Citation Nr: 1401113	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of colon rectal cancer, to include as due to chemical exposure. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel

INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified at a Board hearing at the RO in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims file.  

In April 2013, the Board remanded the claims of entitlement to service connection for multiple myeloma, diabetes mellitus type II, and residuals of colon rectal cancer for additional development.  The claims of entitlement to service connection for multiple myeloma and diabetes mellitus type II were granted by an October 2013 rating decision.  Such action represents a total grant of the benefits sought on appeal with respect to these issues and, therefore, the issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence does not relate the residuals of colon rectal cancer to an in-service event, injury, or disease and the most credible and probative evidence does not support continuity of symptomatology since the Veteran's period of active service.




CONCLUSION OF LAW

The criteria for service connection for residuals of colon rectal cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).  The August 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and VA medical treatment records have been obtained and associated with the claims file.  In addition, the Veteran's Social Security Administration (SSA) records were requested; however, the response indicated that the records were destroyed.  The Veteran was notified that the records were destroyed and was asked to provide any records in his possession.  The Veteran responded that he did not personally have his records but that he had been receiving Social Security benefits for years and that they surely had such records.  As noted above, the SSA responded that the medical records were destroyed.  An additional remand to obtain SSA records would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2013).  Therefore, the Board's remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA examinations were obtained in July 2011 and December 2012.  These examinations were found to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this respect, it was unclear as to whether the July 2011 VA examiner reviewed the claims file and the December 2010 VA examiner did not provide a complete medical opinion as to the etiology of the Veteran's cancer.  In April 2013, the Board remanded the Veteran's claim to obtain a medical opinion from an examiner other than the examiner who provided the December 2012 medical opinion.  A medical opinion was obtained in July 2013 from the same examiner who provided the December 2012 medical opinion.  As a result, an additional VA medical opinion was obtained in October 2013.  The Board finds the opinion to be adequate.  The examiner indicated review of the entire claims file, cited to evidence such as the service treatment records and scientific studies, and provided a negative nexus opinion with supporting rationale.  Therefore, the Board's remand directives were completed.  See Barr, id; see also Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

With respect to any additional development required with respect to exposure to mustard gas and Agent Orange, the Board finds that remand action for such development is not required.  The Board acknowledges that the Veteran initially noted exposure to mustard gas and Agent Orange.  However, since that time, the Veteran clarified several times that he was not claiming exposure to mustard gas or Agent Orange.  During his informal hearing conference, the Veteran's representative stated that the Veteran was not claiming that his conditions were due to mustard gas exposure.  In addition, in his VA Form 9 and hearing testimony before the undersigned, he clarified that his claim was for exposure to chemicals-not Agent Orange.  He stated that the chemicals were DDT, napalm, and white phosphorus.   The Board has conceded exposure to such chemicals and the record contains a medical opinion as to whether his residuals of colon rectal cancer are related to such exposure.  As the Veteran clarified his chemical exposure consisting of exposure to DDT, white phosphorus, and napalm, any additional development with respect to verifying exposure to Agent Orange and/or mustard gas is not required.  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by a representative.  The issue on appeal was explained by the VLJ.  The representative and the VLJ asked questions regarding the Veteran's disability to include his service in Korea.  While the VLJ did not specifically address the submission of evidence, the Veteran has participated fully in his appeal and has submitted evidence including medical treatise articles in connection with his appeal.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, to the extent that there was any notice error, the Board has found no prejudice to the Veteran as he has demonstrated actual knowledge of the elements necessary to substantiate his claim and submitted evidence in support of his claim.  

Service Connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a malignant tumor is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence in the claims file.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Analysis

The Veteran contends that his claimed disability is related to active service, specifically noting exposure to chemicals, namely white phosphorous, napalm, and DDT.  The Veteran believes that his colon cancer is related to active service because he had stomach pain during active service and was seen shortly after separation from active service for stomach trouble.

A June 1953 service treatment record shows that the Veteran complained of pain in his right side and there was localized pain in the right lower quadrant.  A March 1954 service treatment record noted that the Veteran had abdominal pain and nausea.  An April 1954 service treatment record reflected complaints of pain in the right lower quadrant, diagnosed as muscle strain.  A May 1954 service treatment record showed that the Veteran reported having pains in the right side for the past month.  The post-service report of examination dated May 1955 reveals that the Veteran continued to have stomach trouble and his gallbladder was treated.  The Veteran also reported discomfort in his abdomen.  The report of examination lists diagnoses of pharyngitis, urticaria, penicillin reaction, and giardia lamblia, intestinal.  

The private treatment records dated from 1987 to 1993 do not reflect reported complaints related to the digestive or gastrointestinal system or, for that matter, his colon or rectum.  An October 1987 private treatment record noted that the Veteran used the medication Librax, which is a drug used to treat gastrointestinal disabilities.  A March 1988 private treatment record indicated that the Veteran used Librax and a September 1988 private treatment record noted to continue medicines.  However, following these dated records, the Veteran did not complain of gastrointestinal symptoms and the records did not indicate the prescription of a medication.  Indeed, a March 1991 private treatment record indicated that he should continue Feldene and Viskin, but there was no mention of Librax.  The records also did not contain any complaints related to gastrointestinal symptoms.  A January 1992 private treatment record reflected that the abdomen was negative.  A January 1993 private treatment record shows that the abdomen was soft, very large, no organomegaly, and exhibited no tenderness.  The stool was brown and hemoccult was negative.  A March 1993 private treatment record indicated that there was no nausea, no vomiting, and no change in bowel habits.  The physician noted that there was no dyspepsia.  Dorland's Illustrated Medical Dictionary defines dyspepsia as:  "impairment of the power or function of digestion; usually applied to epigastric discomfort following meals."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007), page 586.

A June 1993 VA general medical examination report shows that the Veteran did not report any medical history related to his gastrointestinal system or his colon/rectum.  Examination of the digestive system indicated that the abdomen was obese, soft, and nontender.  There was no palpated organomegaly or mass.  There were normoactive bowel sounds.  

The VA treatment records indicated that the Veteran underwent an AP resection in May 2006 for a T2 lesion of the colon and that he had colostomy problems.  In his application for compensation and/or pension, the Veteran listed the onset of his colon rectal cancer as 2005.  

In this case, a medical opinion was obtained in October 2013.  The claims file was reviewed.  The examiner opined that the Veteran's residuals of colon rectal cancer were "less likely than not (less than 50 percent probability) incurred in or caused by the in-service injury, event, or illness, to include but not limited to exposure to chemicals."  The examiner acknowledged the evidence including the symptoms in active service.  However, the examiner noted that the Veteran was not diagnosed with cancer until 2005-over fifty years later.  In addition, the examiner indicated that there was no scientifically based literature suggesting long term GI cancer from napalm and that the acute effects of napalm are burns.  In addition, there was no scientifically based medical literature suggesting long term GI cancer from white phosphorous.  The examiner noted an article in which it was explained that the available epidemiologic evidence did not support a causal relationship between occupation as a pesticide applicator or specific pesticide exposures and colon or rectal cancer.  The Board finds the examiner's opinion highly probative as the examiner discussed the evidence in the claims file and cited to studies in providing the negative nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

The Board recognizes the Veteran's statements and his daughter's statements and testimony relating the residuals of his colon rectal cancer to his period of active service.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As to a nexus opinion or diagnosis related to colon rectal cancer, the Board finds that an opinion regarding the etiology of colon rectal cancer and a diagnosis of such are complex medical questions.  Neither the Veteran nor his daughter has been shown to possess the medical knowledge or expertise to diagnose or provide an opinion as to the etiology of the colon rectal cancer and, therefore, they are not competent to provide a diagnosis or etiological opinion.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).   

The Board recognizes that the Veteran submitted several articles with respect to exposure to chemicals.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  One article entitled "Korean War Veterans Mortality Study Report & Toxic Chemicals" indicated an increase in mortality and an increase in cancer and digestive diseases and that army veterans had an increased rate for all causes of mortality and there was an increased or elevated death rate overall for lung cancer and colo-rectal cancer.  Another article explained that Benzene, a chemical known to be used in DDT (as stated by the Veteran) is a known human carcinogen and can lead to cancer.  Colon rectal cancer was not mentioned.  Another article indicated that DDT was suspected to cause cancer.  An article entitled "Information for Veterans of the Korean War," noted that a Cancer Incidence Study 2003: Australian Veterans of the Korean War found that Korean War Veterans experienced a significantly higher incidence of certain types of cancer including rectal cancer.  However, these articles are not specific to the Veteran and although the articles suggest an increase in rates of colorectal cancer in Veterans exposed to "toxic chemicals," this is not considered sufficient to grant service connection.  Further, the Board assigns more probative weight to the medical opinion that discussed the Veteran's reported exposure to the chemicals, cited to specific studies related to exposure to such chemicals, and expressed a negative nexus opinion.

The Veteran testified that he experienced symptoms related to stomach pain and trouble since active service.  With respect to his reports of chronic symptoms since service, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's disability is diagnosed as colon rectal cancer and will be recognized by the Board as a malignant tumor-a chronic condition under 38 C.F.R. § 3.309(a).  As noted above, the service treatment records reflect complaints of abdominal pain and the Veteran was seen shortly after service for stomach trouble.  A private treatment record dated in 1987 indicated that he was prescribed a medication for stomach problems.  However, the Veteran was seen multiple times from 1988 to 1993 and did not mention any gastrointestinal symptoms.  Indeed, the Veteran underwent a general medical examination in 1993 and did not report any gastrointestinal problems or symptoms.  There is no objective evidence of cancer until the 2000s.  In addition, the Veteran identified the onset of his cancer as 2005 in his application for compensation and/or pension, not his date of military service so as to indicate continuity of symptoms since his period of active service.  In light of the private treatment records and the normal examination in 1993 the evidence does not support the Veteran's statements of chronic symptoms since his period of active service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  The Board does not find it reasonable that the Veteran would suffer from such chronic symptoms to include stomach trouble and pain and not make mention of any such issues in the private treatment records dated from 1989 to 1992 and during the general VA medical examination in 1993.  Id.  Therefore, the Board finds that the evidence does not support service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).

Based on the above, the Board finds that the most probative evidence does not relate the Veteran's residuals of colon rectal cancer to an in-service event, injury, or disease.  The Board recognizes the Veteran's symptoms during active service; however, the most probative evidence does not relate the Veteran's residuals of cancer to such in-service symptoms to include exposure to chemicals and the Board also finds that the evidence does not support the Veteran's statements of continuity of symptomatology since his period of active service.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved and the claim for service connection for residuals of colon rectal cancer is denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, certain diseases, such as a tumor, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2013).  There is no evidence of a tumor within one year of discharge from active service.  Therefore, presumptive service connection is not warranted.


ORDER

Entitlement to service connection for residuals of colon rectal cancer is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


